per curiam:
El abogado Ramón A. Sánchez Gómez fue admitido por este Tribunal al ejercicio de la abogacía en Puerto Rico el 20 de mayo de 1975 y autorizado a ejercer como notario el 17 de junio de ese mismo año.
El Procurador Generar de Puerto Rico ha presentado una querella en la cual solicita la separación permanente del *75referido abogado tanto del ejercicio de la abogacía como del notariado.
Se fundamenta la querella en que el abogado Sánchez Gómez fue acusado y convicto en la Corte de Distrito federal para el Distrito de Puerto Rico(1) por dos infracciones a las leyes federales (2) —delito grave— consistentes las mismas en ayudar e incitar a la distribución de la sustancia controlada conocida como cocaína y en distribuir la misma, habiendo sido sentenciado a cumplir la pena de seis años de prisión en cada uno de los cargos. (3)
Estimamos que la conducta observada por el querellado, la cual dio lugar a las condenas antes mencionadas, implica depravación moral. Véase: In re Hernández Vallé, 79 D.P.R. 34 (1956); In re Varona Pacheco, 71 D.P.R. 411 (1950); In Re Tormes, 30 D.P.R. 267 (1922).
En su consecuencia —y en virtud de las disposiciones de la See. 735 del Tít. 4 de las Leyes de Puerto Rico Anotadas y del poder inherente de este Tribunal para reglamentar el ejercicio de la abogacía en Puerto Rico, In Re Pagán, 71 D.P.R. 761 (1950); In re Abella, 67 D.P.R. 229 (1947); In re González Blanes, 65 D.P.R. 381 (1945)— se decreta la separación del querellado Ramón A. Sánchez Gómez del ejercicio de la abogacía en Puerto Rico y se ordena que su nombre sea borrado del Registro de Abogados autorizados para ejercer la profesión en esta jurisdicción.(4).

Notifíquese con copia de la presente al interesado y a las salas correspondientes del tribunal de primera instancia.


(1) Causa criminal núm. 83-00201(2).


(2)18 U.S.C. see. 2; 21 U.S.C. see. 841.


(3) Consta en el expediente copia certificada de dicha sentencia.


(4) Mediante resolución de fecha 25 de noviembre de 1983 este Tribunal, en vista de la renuncia voluntaria al ejercicio de la notaría del abogado en controver-sia y en vista de que sus protocolos y registros de afidávit habían sido debidamente examinados y entregados al Archivero General de Protocolos del Distrito de San Juan, dio por terminada la fianza prestada a favor de éste por el Colegio de Aboga-dos de Puerto Rico.